DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4, and 12 have been amended.  Claims 2, 5, 8, 13, and 17 are cancelled.  New claims 18 and 19 are added.   Claims 1, 3-4, 6-7, 9-12, 14-16, 18, and 19 are pending.  Claims 7, 9-10, and 15-16 are withdrawn.  Claims 1, 3-4, 6, 11-12, 14-16, 18, and 19 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Garrett V. Davis on 12/02/2022 has been entered.   
Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and arguments have been fully considered, but are not sufficient to overcome the rejection.  Specifically, Applicant argues that (amended) claim 1 specifically defines the drying method by stirring using a rotating stirring board and/or stirring by a rotating cylinder where the material is placed in the rotating cylinder. Claim | does not refer generically to all rotary devices but is specific to a rotating stirring board and/or a rotating cylinder where the material is within the cylinder.  The drum dryer of Daniel (the `495 patent) is not the stirring type drying device and the particles are not stirred or moved by the rotation of the drum and are not stirred by a rotating stirring board as in amended claim 1. Daniel does not disclose a rotating cylinder and placing the particulate crosslinked hydrogel polymer in the rotating cylinder and stirring by the rotating cylinder during the material drying step as in amended claim 1 and as in dependent claim 19 or by a rotating stirring board as in claim 18.  The drum dryer of Daniel does not comprise a rotating cylinder where the particulate material is placed, put or loaded within/inside the cylinder before or during a material stirring type drying step (pages 10-11 of the REMARKS).  In addition, Applicant argues that the Declaration Under 37 CFR § 1.132 demonstrates the differences in the resulting water-absorbent resin powder obtained by the claimed stirring type drying device and a dryer that dries a continuous single layer without stirring, mixing or agitating the particles as in the drum dryer of Daniel. A reduced amount of fine particles in the dried material having a particle size of 150 um or less is obtained by the claimed stirring type drying device compared to a dryer that dries the material as a continuous static layer of Daniel. The data presented in the Declaration shows that the proportion of fine particles passing through the sieve having an opening of 150 um was 5.9% by mass and the average particle diameter D50 was 380 um. In contrast, the Declaration shows that the proportion of fine particles passing through a sieve having an opening of 150 um was 9.7% by mass and the weight average particle diameter D50 was 380 um when obtained by drying a static layer (page 15 of the REMARKS).

Applicant’s argument is not persuasive.   The `495 patent (Daniel) teaches the use of amphoteric surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the contact dryer is a drum dryer rotates at a speed of about 0.1 rom to about 5 rom at a contact surface temperature of at least 120 °C, see claims 1-4, Abstract of the “495 patent.  According to Wikipedia “Rotary dryer”, a rotary dryer is a type of industrial dryer used to reduce or minimize the moisture content of the material it is handling by bringing it into contact with a heated gas. The dryer is made up of a rotating cylinder ("drum" or "shell"), a drive mechanism, and a support structure.   One ordinary skilled in the art would have understood that the rotary drum dryer of the `495 patent includes or suggests the rotating cylinder of amended claim 1.  The drying process carried out by the rotary drum dryer of the `495 patent would have been obvious over the drying step of Applicant’s invention (i.e. the stirring type drying device comprising a rotating stirring board and/or a rotating cylinder) in the presence of the drying aid(s) of the surfactant(s) because by using the rotating drum dryer of the stirring type drying devices, adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step.  
Regarding Applicant’s argument of a reduced amount of fine particles in the dried material (i.e. the he proportion of fine particles passing through the sieve having an opening of 150 um was 5.9% by mass) by Applicant’s invention than the comparative example (i.e. the proportion of fine particles passing through a sieve having an opening of 150 um was 9.7% by mass) disclosed in the Declaration Under 37 CFR § 1.132, it should be pointed out that the drying step of Example 1 of Applicant’s specification was carried out in the presence of the drying aid surfactant (a 3.1% by mass lauryl dimethylamino acetic acid betaine), while the Comparative Example was performed on a stainless steel net by hot air at 190°C at a gas velocity of 1 m/s without stirring in the same way to the belt dryer (#5, p. 2 of the Declaration).  However, the drying step of the Comparative Example does not include at least 1) the drying aid surfactant of the `495 patent, 2) the rotary drum dryer of the `495 patent, which is critical to form a uniform water-absorbing agent during the drying process.  Therefore, the Comparative Example in the Declaration does not provide a side-by-side comparison between the drying step of the `495 patent and the instantly claimed drying step (e.g. Example 1 of Applicant’s specification) to demonstrate the unexpected result of reduced amount of fine particles in the dried material is caused only by using the claimed drying device.  In addition, the Declaration does not demonstrate the unexpected result of reduced amount of fine particles in the dried material is caused only by switching the drying device from the CD dryer of Example 1 to the rotary drum dryer of the `495 patent while keep the other drying conditions such as drying temperature, moisture, and drying aid are the same.  Therefore, the data disclosed in the Declaration Under 37 CFR § 1.132 does not demonstrate unexpected result over the prior art teaching.  Therefore, the rejection is maintained. 
            

Non-status double patenting rejection
 
Applicant’s argument is persuasive.  The rejection is withdrawn. 

The following rejections are necessitated by the amendment on 12/02/2022:

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,107,358 (“the `358 patent”) to Harada et al. in view of U.S. Patent No. 5,945,495 (“the `495 patent”) to Daniel et al.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `358 patent discloses a water-absorbing resin which exhibits a high water absorption rate when pressurized and unpressurized, is easily dried, requires little load when pulverized, has a large saturation water content, and contains little water-soluble component in the water absorbing resin, and also discloses a method for producing same (col. 2, lns. 54-67), and discloses a method for producing a water-absorbing resin with a high water absorption rate, wherein an aqueous monomer solution contains a surfactant (see claims 1-8).  The `358 patent discloses an amphoteric surfactant as the surfactant, and indicates that the added quantity of surfactant is most preferably 0.0005-0.3 parts by weight (col. 11, lns. 50-61).  In addition, the `358 patent (EXAMPLE 2) discloses obtaining a bubble-containing aqueous gel polymer from 153 parts of acrylic acid, 1615 parts of 37% sodium acrylate, 4.9 parts of polyethylene glycol (n=8) diacrylate and 1.5 parts of a lauryl betaine type surfactant (product name: Anhitol 20BS; corresponding to the drying aid in claims 2 and 8 of the present application), and discloses obtaining a water-absorbing resin by cutting, drying, pulverizing and sorting the gelled polymer.  The hydrogel polymer resulting from the polymerization and containing bubbles was cut into cubes of 5 mm and then dried in a hot air drier at 150 °C for one hour, the dried cubes of hydrogel polymer were pulverized with a pulverizer and the polymer particles that passed a sieve having meshes of 850 μm were separated to obtain a water absorbent resin with 400 μm in average particle diameter. The content of the lauryl betaine type surfactant contained in example 2 is 0.20 mass% (col. 24, ln. 62 through col. 25, ln. 28).  Furthermore, the `358 patent (EXAMPLE 4) discloses a method of surface-crosslinking is performed on water-absorbent resin powder obtained through a drying step (col. 25, ln. 65 through col. 26, ln. 13).

The `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, see Abstract.  In addition, the `495 patent discloses the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).  Furthermore, the `495 patent (Daniel) teaches the use of amphoteric surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the contact dryer is a drum dryer rotates at a speed of about 0.1 rpm to about 5 rpm at a contact surface temperature of at least 120 °C, see claims 1-4, Abstract of the `495 patent.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed method of claim 1 and the method of the `358 patent is that the prior art does not teach the betaine surfactant used is in the drying step.  Instead, the lauryl betaine type surfactant is used in the polymerization reaction.  In addition, the `358 patent does not teach the material stirring type drying step is performed by a stirring type drying device, and the stirring type drying device comprising a rotating stirring board and/or a rotating cylinder.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the method disclosed in the `358 patent because the difference is further taught and/or suggested by the `495 patent, which discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, and the examples of suitable amphoteric surfactants are, in particular, compounds which in the same molecule carry at least one quaternary ammonium cation and at least one carboxylate or sulfate anion, such as, for example, dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates (col. 4, lns. 29- 35).  The surfactants “dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines” and “3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates” read on the compound of the formula (1) of Applicant’s claim 1.  The contact dryers including the rotating drum dryer of the `495 patent read on the rotary dryer of the stirring type drying devices exemplified at paragraph [0137] of Applicant’s specification.  According to Wikipedia “Rotary dryer”, a rotary dryer is a type of industrial dryer used to reduce or minimize the moisture content of the material it is handling by bringing it into contact with a heated gas. The dryer is made up of a rotating cylinder ("drum" or "shell"), a drive mechanism, and a support structure.   One ordinary skilled in the art would have understood that the rotary drum dryer of the `495 patent includes or suggests the rotating cylinder of amended claim 1.  The drying process carried out by the rotary drum dryer of the `495 patent would have been obvious over the drying step of Applicant’s invention (i.e. the stirring type drying device comprising a rotating stirring board and/or a rotating cylinder) in the presence of the drying aid(s) of the surfactant(s) because by using the rotating drum dryer of the stirring type drying devices, adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step.  

In terms of claims 3 and 11, EXAMPLE 2 of the `358 patent teaches a water absorbent resin with 400 μm in average particle diameter.  

In terms of claim 4, the `495 patent discloses the use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers, wherein the surfactant is dimethylcarboxymethyl-fatty acid alkylamidoammonium betaines or 3-(3-fatty acid amido-propyl)dimethylammonium 2-hydroxypropanesulfonates.

In terms of claims 6 and 14, because the `358 patent indicated that the amount of water-soluble components (corresponding to Ext in the present application) is 6.6% in the water-absorbing resin obtained in Example 2, it is considered that the polymerization rate is at least 93%.
In terms of claim 12, further comprising a gel pulverization step of performing gel pulverization on the particulate crosslinked hydrogel polymer before the drying step, wherein
the drying aid is added after the gel pulverization step, the `495 patent discloses use of surfactants for improving the drying properties of hydrophilic, highly swellable hydrogels in the course of drying with the aid of contact dryers. One ordinary skilled in the art would have been motivated to add the drying agent to the particulate crosslinked hydrogel polymer after the gel pulverization step.   	

In terms of claim 17, wherein the drying step is stirring drying is stirring type drying step in a form in which an object to be dried in the drying device is caused to flow by stirring means, 
the rotating drum dryer of the `495 patent read on the rotary dryer of the stirring type drying devices exemplified at paragraph [0137] of Applicant’s specification.  By using the rotating drum dryer of the `495 patent, an object to be dried in the drying device is caused to flow by stirring means.

In terms of claims 18 and 19, wherein the stirring type drying device comprises the rotating stirring board and the particulate crosslinked hydrogel polymer is stirred by the rotating stirring board; or the stirring type drying device comprises the rotating cylinder and the particulate crosslinked hydrogel polymer is placed in the rotating cylinder, and stirred by rotation of the rotating cylinder, the rotating drum dryer of the `495 patent read on the rotary dryer of the stirring type drying devices of the rotating cylinder.  In terms of the particulate crosslinked hydrogel polymer is stirred by the rotating stirring board of claim 18,   the drying process carried out by the rotary drum dryer of the `495 patent would have been obvious over the drying step of stirring type drying device comprising a rotating stirring board in the presence of the drying aid(s) of the surfactant(s) because by using the rotating drum dryer of the stirring type drying devices, adjacent particles are sequentially changed and come into contact with another particle during the stirring type drying step, which would have been the obvious process of mixing of claim 18. 
The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art.  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Finally, in KSR, International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1396 (2007), the Supreme Court stated that: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.

Conclusions
Claims 1, 3-4, 6, 11-12, 14, and 18-19 are rejected.
Claims 7, 9-10, and 15-16 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731